Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 	This office action is in response to the claim listing filed on 02/14/2022. Claims 1-30 are currently pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/20/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 are rejected 35 U.S.C. 103 as being unpatentable over WIETFELDT et al. (USPGPUB No. 2019/0129881 A1, hereinafter referred to as Field) in view of Kessler et al. (US Pat No. 10872049 B2, hereinafter referred to as Kessler) and further in view of Mishra et al. (USPGPUB No. 2017/0075852 A1, hereinafter referred to as Mishra). 
Referring to claim 1, Field discloses a method for data communication {“exchange VGI messages”, see Fig. 8, [0069].}, comprising: 
representing a series of signaling state of physical general-purpose input/output (GPIO) in a batch {“sequence of virtual state information”, [0069]} that comprises a sequence of virtual GPIO messages and control messages {“signaling state of physical GPIO”, [0069]};
generating a first header {“header 904”, see Fig. 9, [0079].} that includes timing information configured to control timing of execution of the batch {“commences with a start bit 922”, [0080], see Fig. 9.} by the remote device {“node transceiver 126”, [0080], see Fig. 9.};
Furthermore, Kessler discloses:
transmitting the first header over a communication link {“a link coupled to a slave node”, Col 4, lines 34-40.}; and
transmitting the batch over the communication link {“synchronization control frame 180 between the preamble 182”, see Fig. 5, Col 13, lines 64-67.}.
Kessler and Lyle are analogous because they are from the same field of endeavor, routing packet stream(s). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kessler and Lyle before him or her, to modify Kessler’s “node transceiver 126” incorporating Lyle’s filter and corresponding circuitry (see Fig. 14). 
The suggestion/motivation for doing so would have been to incorporate a master node 102 may be programmable by the host 110 over the I2C bus for configuration and read-back, and may be configured to generate clock, synchronization, and framing for all of the slave nodes 104. In some embodiments, an extension of the I2C control bus between the host 110 in the master node 102 may be embedded in the data streams transmitted over the bus 106, allowing the host 110 direct access to registers and status information for the one or more slave nodes 104, as well as enabling I2C-to-I2C communication over distance to allow the host 110 to control the peripherals 108 (Col 4, lines 41-62).
Therefore, it would have been obvious to combine Kessler with Field to obtain the invention as specified in the instant claim(s).
Furthermore, Mishra discloses:
A batch configured to be repetitively unpacked or executed {“consolidates external GPIOs, internal GPIOs and soft-GPIOs”, see Fig. 15, [0105].} by a remote device {“virtual GPIO interface 718”,  see Fig. 7.}, the batch comprising a sequence of virtual GPIO messages and control messages {“subsequent payload 1403 comprises VGPIO bits or [control] message bits”, see Fig. 14a, [0100].}; generating a first header {“header 1402”, [0100], see Fig. 14a.} identifies an execution mode for the batch {“other heads and coding protocols may be used” ([0100]) such as  I2C or I3C frames 1440 (see Fig. 14b, [0102]), which in turn “enable I/O state transfer features in masked and non-masked modes” per I2C/I3C protocols ([0130], first 4 lines.};
Kessler/Lyle and Mishra are analogous because they are from the same field of endeavor, routing packet stream(s). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kessler and Lyle before him or her, to modify Kessler/Lyle’s device incorporating Mishra’s “VGI interface 718” (see Fig. 7). 
The suggestion/motivation for doing so would have been to incorporate an improved GPIO signaling between multiple peripheral devices (Mishra [0007]) while reducing/avoiding the power consumption involving host processor transition states (last 4 lines of [Mishra [0006]) a m the peripherals 108 (Col 4, lines 41-62).
Therefore, it would have been obvious to combine Mishra with Field/Kessler to obtain the invention as specified in the instant claim(s).

As per claim 2, Field discloses the rejection of claim 1 is incorporated and further comprising:
receiving an event from a processing circuit {sequence of events [0104], see Fig. 14.}; and
representing the event in a message included in the sequence of virtual GPIO messages and control messages {“corresponding to signaling state changes of the signals”, see Fig. 14, [0104].}.

As per claim 3, the rejection of claim 1 is incorporated and Field discloses further comprising:
capturing the series of signaling state of the physical GPIO using a first time base that controls rate of capture of signaling state {“generated by hardware timers”, [0103].}.

As per claim 4, the rejection of claim 3 is incorporated and Field discloses wherein the timing information defines a second time base for extracting GPIO signaling state from the sequence of virtual GPIO messages and control messages during each execution of the batch by the remote device, the second time base being different from the first time base {“software event in a receiving VGI finite state machine”, [0103].}.

As per claim 5, the rejection of claim 1 is incorporated and Field discloses further comprising:
receiving the series of signaling state of the physical GPIO from a processing circuit {“controlled by firmware or software” and applicable processing circuit, see Fig. 14, [0104].}.

As per claim 6, the rejection of claim 1 is incorporated and Field discloses wherein the timing information defines a state interval corresponding to a duration of GPIO signaling state represented by each virtual GPIO message included in the sequence of virtual GPIO messages and control messages {“generated by hardware timers”, [0103].}.

As per claim 7, the rejection of claim 1 is incorporated and Field discloses wherein the timing information defines a delay to be observed before extracting GPIO signaling state from the sequence of virtual GPIO messages and control messages during each execution of the batch by the remote device {“software event in a receiving VGI finite state machine”, [0103].}.

As per claim 8, the rejection of claim 1 is incorporated and Field discloses wherein the timing information defines a repetition rate configured to control one or more repeated executions of the batch at the remote device {“generated and/or consumed by software”, [0097.}.

As per claim 9, the rejection of claim 1 is incorporated and Field discloses further comprising: generating a second header that is configured to modify the execution mode for the batch or the timing information provided to the remote device in the first header {“header 1024”, see Fig. 10, [0083].}; and transmitting the second header over the communication link after transmitting the batch, wherein the second header is further configured to control one or more executions of the batch by the remote device after transmission of the second header {“permit transmission of values for a subset or portion of the I/O signals carried in a VGI broadcast frame 900”, [0082], see Fig. 10.}.

As per claim 10, the rejection of claim 1 is incorporated and Field discloses wherein the series of signaling state of the physical GPIO is configured to control a peripheral in the remote device, which is accessible through the communication link {permit transmission of values for a subset or portion of the I/O signals carried in a VGI broadcast frame 900”, see Fig. 10.}.

As per claim 11, the rejection of claim 1 is incorporated and  Field discloses wherein the communication link comprises a serial bus {“wired links”, [0040]}.

As per claim 12, the rejection of claim 1 is incorporated and Field discloses wherein the communication link comprises a wireless network {“wireless communication links”, [0040].}.

Referring to claims 13-16 are apparatus claims reciting claim functionality corresponding to the method claims of claims 1-12, respectively, thereby rejected under the same rationale as claims 1-12 recited above. 
 
	Referring to claims 17-30 are method claims reciting claim functionality corresponding to the method claims of claims 1-12, respectively, thereby rejected under the same rationale as claims 1-12 recited above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references applicable as 103 art for teaching virtual GPIO signals exchanged over interfaces: US 20190050366 A1, US 20180359117 A1, US 20180329856 A1, US 20170039162 A1, US 9563398 B2, US 20160259702 A1, US 20150301979 A1, US 8887156 B2, and US 8364638 B2.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. BARTELS whose telephone number is (571)270-3182.  The examiner can normally be reached on Monday-Friday 9:00a-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. B./
Examiner, Art Unit 2184


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184